—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered November 2, 2000, convicting defendant, after a jury trial, of assault in the third degree, and sentencing her to a term of six months, unanimously affirmed.
The prosecutor did not violate the court’s Sandoval ruling when he began to elicit some of the underlying facts of defendant’s prior conviction for selling drugs, and the court properly denied defendant’s mistrial motion made on this ground. Viewing the Sandoval proceeding as a whole, we conclude that the ruling permitted elicitation of both the conviction and its underlying facts. In any event, the prosecutor’s inquiry was cut off by defendant’s objection after only a few words, was never completed, and went unanswered (see People v Terry, 219 AD2d 529 [1995], lv denied 87 NY2d 851 [1995]). The jury is presumed to have followed the court’s instructions that questions are not evidence.
The court’s instruction on interested witnesses provided the jury with sufficient guidance, given the facts of the case, upon which to evaluate the possible interests of the People’s witnesses (see People v Inniss, 83 NY2d 653, 659 [1994]; People v Agosto, 73 NY2d 963, 967 [1989]; People v Pizarro, 190 AD2d 634 [1993], lv denied 81 NY2d 1018 [1993]).
We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.